DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN 107933845 A (845). Please see the English translation provided in the last Office action.
CN ‘845 shows a surfboard with an inflatable hull [10] (see Fig 2; and English translation p-3, lines 49-50; and p-6, line 22) comprising: an electric jet drive [32] arranged in the inflatable hull [10] and mounted on a carrier [30], wherein the carrier can be releasably fastened to the hull by fastening means (see translation p-2, lines 20-21) and can be removed from the hull together with the electric jet drive after the release of the fastening means, and wherein after the removal of the carrier from the hull, the electric jet drive and a controller (see translation p-2, line 36; and p-5, line 22) are arranged freely accessibly on the carrier. A battery [50] is arranged separately from the carrier (see translation p-4, lines 6-10) in the surfboard, and the battery and the carrier can be removed independently of each other.
Re claim 2, the carrier has a base panel [324] on which the electric jet drive is mounted.

Re claim 5, a jet tube [35], a rotor [34], a motor [33], the controller (see translation p-2, line 36; and p-5, line 22), and a converter in the form of propeller shaft for converting motor rotation into rotor rotation are mounted on the carrier (Fig 4). 
Re claim 6, the carrier has a planar base panel with an opening for a water inlet [321] and an end face projecting from an edge of the base panel at a stern end with an opening for a water outlet (Fig 5).
Re claim 7, an inlet of a jet tube [35] is connected to the water inlet and an outlet of the jet tube is connected to the water outlet.
Re claim 8, the carrier with components mounted thereon is set into a recess [14] in the hull of the surfboard. Although an entire underside of the carrier is not flush with an underwater surface of the hull, at least a portion of the carrier underside is formed as a forward lip that forms a planar surface with the hull underwater surface (Fig 5).
Re claim 9, the hull is formed as an inflatable structure (see translation p-3, lines 49-50; and p-6, line 22).
Re claim 10, the carrier with components mounted thereon is part of an electric jet drive which can be inserted into a recess [14] at a stern end of a hull component (Fig 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 205675195 U (‘195) in view of CN 207550443 U (‘443). Please see the English translation provided in the last Office action.
CN ‘195 shows a surfboard with an inflatable hull [1,4] (see Fig 1, 2 and 7) comprising: an electric jet drive [52] and a battery [53] mounted on a carrier [2] and arranged in the inflatable hull [1, 4], wherein the carrier can be releasably fastened to the hull by fastening means and can be removed from the hull together with the electric jet drive after the release of the fastening means, and wherein after the removal of the carrier from the hull, the electric jet drive and a controller [54] are arranged freely accessibly on the carrier. 
CN ‘195, however, does not show the battery being arranged separately from the carrier in the surfboard, or the battery and the carrier being removable independently of each other.
CN ‘443 shows a surfboard comprising: a jet drive mounted on a carrier [2] and arranged in a hull, and a battery [3] being arranged separately from the carrier in the middle of the surfboard for providing the surfboard with improved balance (see Fig 1; and translation p-2, lines 51-53 through p-3, lines 1-2). The battery and the carrier can be removed independently of each other.
It would have been obvious to a person skilled in the art before the effective filing date of the invention to arrange the battery of CN ‘195 separately from the carrier and position it in the middle of the surfboard, as taught by CN ‘443. Having such an arrangement would have provided the surfboard of CN ‘195 with improved balance, thereby improving its performance and operational safety. With such a modification in place, the battery and the carrier could be removed independently of each other.
Re claim 2, the carrier of modified CN ‘195 has a base panel on which the jet drive is mounted (Fig 7).
Re claim 4, the hull of modified CN ‘195 has a recess under the surface [4] of the hull, and the carrier is inserted into the recess to form a planar surface with an outer skin of the surfboard.
Re claim 5, a jet tube [521], a rotor [55], a motor [51], the controller, and a converter in the form of propeller shaft for converting motor rotation into rotor rotation are mounted on the carrier (Fig 7-8). 
Re claim 6, the carrier of modified CN ‘195 has a planar base panel with an opening for a water inlet and an end face projecting from an edge of the base panel at a stern end with an opening for a water outlet.
Re claim 7, an inlet of a jet tube [35] is connected to the water inlet and an outlet of the jet tube is connected to the water outlet.
Re claim 8, the carrier with components mounted thereon is set into a recess in the hull of the surfboard. An underside of the carrier forms a planar surface with an underwater surface of the hull
Re claim 9, the hull is formed as an inflatable structure (see the translation abstract).
Re claim 10, the carrier with components mounted thereon is part of an electric jet drive which can be inserted into a recess [11] at a stern end of a hull component.

Response to Arguments
Applicant’s arguments filed 12/02/2022 with respect to claims 1-2 and 4-10 have been considered but they are not persuasive.

(a) Rejection under 35 USC 102(a)(2) based on CN ‘845
Applicant has failed to provide any argument against the rejection. Therefore, the previous rejection is maintained.


(b) Rejection under 35 USC 103(a) based on CN ‘195 in view of CN ‘443 
Argument: Applicant has argued that it would not be possible to place the battery of the ‘195 reference somewhere else other than on the carrier that also houses the motor. Furthermore, the modifying reference ‘443 is not an inflatable surfboard.
Response: Applicant has not provided any persuasive reasoning as to why the battery of the ‘195 reference cannot be located separately from the carrier. Additionally, CN ‘443 shows a surfboard and teaches arranging the battery separately from the carrier in the middle of the surfboard for the purpose of providing the surfboard with improved balance (see Fig 1; and translation p-2, lines 51-53 through p-3, lines 1-2).
Therefore, even though the surfboard of CN ‘443 is not inflatable, it would have been obvious to a person skilled in the art before the effective filing date of the invention to arrange the battery of CN ‘195 separately from the carrier and position it in the middle of the surfboard, as taught by CN ‘443. Having such an arrangement would have provided the surfboard of CN ‘195 with improved balance, thereby improving its performance and operational safety.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617